DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in this application and examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.c.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 has been considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to macrophages, a product of nature. 

Broadest reasonable interpretation of claim 15 as a whole

As recited in claim 15, no structural characteristics are identified and therefore the characteristics of the claimed macrophage cell population are not markedly different from the product’s naturally occurring counterpart is its natural state. The claimed cell population is described by function only and products having that function are taught in the art for the same purpose.  The claimed macrophage cell population embraces naturally occurring macrophage cell populations.  See Senju et al (“Generation of dendritic cells and macrophages from human induced pluripotent stem cells aiming at cell therapy,” Gene Therapy (2011) 18, 874–883)(Senju) disclosing macrophages are known in nature and that “Macrophages have essential roles in the maintenance of homeostasis in many tissues. Macrophages are engaged in the elimination of invading pathogens and clearance of dying cells” (page 874, left column, second full paragraph).  The claimed genus of macrophages embraces naturally occurring products of nature as shown by the reference.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 15 is directed to a composition of matter (the macrophage cell population).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the macrophage cell population is a naturally occurring product disclosed by Senju as being the same cell population.  Because the claimed macrophage cell population is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the 
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 15 fails to recite any additional elements that amount to significantly more than the judicial exception.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding claim 16, the claim encompasses nothing more than the macrophage cell population.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claims) and is not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer, does not reasonably provide enablement for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 


 “the tumor microenvironment may be suppressed and macrophages reprogrammed from CAFs may be capable of eliminating cancer cells. Therefore, the macrophages may be usefully applied as an anticancer agent or an anticancer adjuvant.

	Applicant’s specification discloses macrophages prepared by the method of claim and that the macrophages were capable of phagocytic functions [00130] and [00131]. The specification discloses the macrophages prepared had the cell morphology of macrophages [00130].

	Claim 16 recites:  A pharmaceutical composition for preventing or treating cancer, the pharmaceutical composition comprising macrophages prepared by the method of claim 1.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based 	on the content of the disclosure.

(A) The breadth of the claims: Claim 16 is broad, directed to a pharmaceutical composition comprising any and all types of macrophages for preventing or treating any and all cancers.

(B) The nature of the invention:  the nature of the invention is unpredictable.  Ireland et al (“Macrophages and Fibroblasts, Key Players in Cancer Chemoresistance,” Front. Cell Dev. Biol., 09 October 2018) (Ireland) discloses (page 10, left column, bottom paragraph) tumor cells “hijack” macrophages and fibroblasts to support their own growth and expansion. Ireland discloses (page 10, left column, bottom paragraph) tumors exploit the natural plasticity of macrophages polarizing them into M2-like pro-tumorigenic TAMs (tumor associated macrophages) that support tumor growth in numerous ways.  Ireland discloses (figure 4 figure legend) that repolarizing M2 macrophages back to an M1-like phenotype can be mediated by a CD40 agonist and that prevention of macrophage recruitment to tumor sites is currently being achieved by targeting the colony-stimulating factor 1 (CSF-1) and C-C motif chemokine 2 (CCL2) signaling axis. Ireland therefore discloses the utilization of macrophages as an anticancer agent is ongoing.

 (C) The state of the prior art:  as disclosed by Ireland (page 8, left column, top paragraph),  approaches are being undertaken to block macrophage recruitment to the tumor site, to repolarize TAMs back into an M1-like anti-tumorigenic phenotype, and to target specific tumorigenic functions of TAMs, thus preventing recruitment of macrophages to the tumor site.  Ireland discloses (page 10, right paragraph, first full paragraph) that to develop therapies that only target the pro-tumorigenic functions of TAMs and CAFs, while sparing their anti-tumorigenic functions require a better understanding of the complex composition of tumor stroma (associated cells).

(D) The level of one of ordinary skill: one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art: the level of unpredictability in the art is high. Ireland discloses (Abstract) that tumor-associated macrophages and cancer-associated fibroblasts are key players in cancer progression, metastasis and resistance 

(F) The amount of direction provided by the inventor and working examples:  the inventors have failed to provide guidance disclosing methods of preventing cancer utilizing CAF-derived macrophages.

(H) The quantity of experimentation needed: due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for preventing cancer. 

Rejection under 35 USC112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:  The method of claim 1, wherein, in the differentiation into iPCs, expression of miR125b is further enhanced in the CAFs.
Claim 1 fails to recite miR125b expression or that miR125b is enhanced.  Claim 2, reciting “expression of miR125b is further enhanced” lacks antecedent basis with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.

1.	Claims 1, 2, 4-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et (US 2020/0283734) (Narayanan) in view of Ooi et al (“MicroRNA-125b expands hematopoietic stem cells and enriches for the lymphoid-balanced and lymphoid-biased subset,” PNAS 107(50): 21505-21510, 2010) (Ooi). This rejection addresses claim 1, parts 1 and 2).

Narayanan discloses [0093], [0103] a method of differentiating fibroblasts into iPSCs by treating the cells with exosomes derived from ES cell conditioned media [0093], [0103].  Narayanan discloses the fibroblast [0064] can be a cancer associated 
Narayanan differs from the claims in that the document fails to disclose further differentiation of the iPCs into hematopoietic stem cells (claim 1, part 2).  However, Ooi cures the deficiency.
Ooi discloses (page 21510, right column, top paragraph) culture of hematopoietic stem cell precursors in media comprising the claimed “β-mercaptoethanol and FCS” (claim 6). 
Ooi discloses the culturing is in U-bottomed plates (page 21510, right column, top paragraph), thereby disclosing the claimed “culturing is in suspension culture;” claim 7). 
Ooi discloses (page 21510, right column, top paragraph), the cells were cultured for 7 days. However, it would have been obvious to one of ordinary skill to culture the cells for the length of time necessary, for example, 10 to 20 days, in order to obtain a HSC population of a sufficient size to proceed with subsequent experiments, lacking evidence to the contrary (claim 8). 
Ooi discloses the FCS is present at 10% FCS, a value falling within the claimed “10% by weight to 30% by weight” (claim 13).  Regarding the claimed concentration of  β-mercaptoethanol, Ooi does not specifically discloses the concentration of β-mercaptoethanol used but one of ordinary skill would be able to determine the amount 
Ooi discloses miR-125b regulates hematopoietic stem cell (HSC) survival (Abstract).   It would have been obvious to one of ordinary skill to modify the method Narayanan by continuing the culture of the iPCs in hematopoetic stem cell differentiation media as taught by Ooi in order to obtain hematopoietic stem cells in view of the teachings of Ooi that the Ooi culture conditions promotes the expression of miR-125b RNA and that miR-125b enhances the function (abstract) and survival by an anti-apoptotic mechanism (abstract).  One of ordinary skill would have had a reasonable expectation of success in obtaining a population of hematopoietic stem cells in view of the teachings of Ooi that the iPCs cell population was expanded and enriched (Abstract).

2.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan and Ooi as applied to claims 1, 2, 4-8, 13 above and further in view of Kahounova et al (“Generation of human iPSCs from human prostate cancer-associated fibroblasts IBPi002-A,” Stem Cell Research 33 (2018) 255–259) (Kahounova). (Kahounova is cited in the IDS as document no. 1, on the IDS filed 07/21/2020).  
The teachings of Narayanan and Ooi above are incorporated herein in their entirety.  Narayanan and Ooi differ from the claims in that the documents fail to disclose the CAFS are cultured in a culture medium comprising β-mercaptoethanol and bFGF in the differentiation into iPCs.   However, Kahounova cures the deficiency. 
	Kahounova discloses reprogramming of human prostate cancer associated fibroblasts into iPSCs (Abstract).  Kahounova discloses the iPSCs were maintained in feeder dependent condition comprising a 20% knockout serum, a value falling within the claimed “concentration of the serum replacement is 1% by weight to 20% by weight replacement;” (claim 12); 55 uM β-mercaptoethanol, a value falling within the claimed range of “0.05 mM to 1.5 mM “(claim 12) and 4 ng/ml bFGF, a value falling within the claimed range of “1 ng/ml to 20 ng/m” (claim 12) (page 257, right column, last paragraph) thereby disclosing the claimed “CAFs are cultured in a medium comprising a serum replacement, β-mercaptoethanol, bFGF or a combination thereof”).  


	3.	Claims 1, 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan and Ooi as applied to claims 1, 2, 4-8, 13 above and further in view of Yanagimachi et al (“Robust and Highly-Efficient Differentiation of Functional Monocytic Cells from Human Pluripotent Stem Cells under Serum- and Feeder Cell-Free Conditions,” PLoS ONE 8(4), 2013) (Yanagimachi).  This rejection addresses claim 1, parts 1, 2, and 3.  The teachings of Narayanan and Ooi above are incorporated herein in their entirety.  
	Narayanan and Ooi differ from the claims in that the documents fail to disclose a method of producing macrophages from hematopoietic stem cells (claim 1, part 3).  However, Yanagimachi cures the deficiency.
	Yanagimachi discloses a method for producing macrophages from human ESCs and iPSCs (page 2, left column, top paragraph). Yanagimachi discloses iPSC were differentiated into hematopoietic progenitor cells (the claimed “hematopoietic stem cells”), which were then differentiated into macrophages (page 2, right column, top paragraph). 
	Yanagimachi discloses the hematopoietic stem cells are cultured in medium comprising IL-4, M-CSF (figure 1) (the claimed “wherein the hematopoietic stem cells are culture in a medium comprising IL-4, M-CSF or a combination thereof;” claim 9). 
	Yanagimachi discloses culturing the macrophages on an ultra-low attachment surface (the claimed “culturing is adherent-culturing;” claim 10). 
	Yanagimachi discloses the culturing was performed for 7 days (figure 1), a value falling within the claimed range of “5 day to 10 days” (claim 11).


	4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Narayanan, Ooi and Yanagimachi above as applied to claims as applied to claims 1, 2, 4-11, 13, 14 above and further in view of Senju et al (“Generation of dendritic cells and macrophages from human induced pluripotent stem cells aiming at cell therapy,” Gene Therapy (2011) 18, 874-883) (Senju). The teachings of Narayanan, Ooi and Yanagimachi above are incorporated herein in their entirety.  
	Narayanan, Ooi and Yanagimachi differ from the claim in that the documents fail to disclose a composition for preventing or treating cancer.  However, Senju cures the deficiency.
	Senju discloses generation of macrophages (MP) from human induced pluripotent stem (iPS) cells (iPS-MP)(Abstract).  Senju also discloses that introduction of several factors into somatic cells can yield induced pluripotent stem cells (iPS) (page 
	It would have been obvious to one of ordinary skill to modify the macrophages produced by the method of Narayanan/Ooi/Yanagimachi  by genetically modifying the CAF-derived iPSCs with an anticancer therapeutic agent such as the scFv taught by Senju in order to obtain genetically modified macrophages capable of treating cancer.  One of ordinary skill would have had a reasonable expectation of success in genetically modifying the Narayanan/Ooi/Yanagimachi macrophages to express an anticancer therapeutic agent (the claimed “pharmaceutical composition”) in view of the teachings of Senju that iPS-MP can be genetically modified by introduction of vectors expressing two different scFv to different antigens and the successful demonstration of macrophage phagocytosis and cancer cell killing (Abstract). 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SUZANNE E. ZISKA
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632